THEAIS'ORNEY'GENERAL
                           op TEXAS                            ,,
PRICE  DANIEL
ATTORNEYGENERAL



                                     December 15, 1949

        Hon. Jep 8. Fuller                   Opinion No. V-970.
        Crlmlnal District  Attorney
        Jefferson County                     Re: The applicability   of
        Beaumont, Texas                          the “Secret Bellot Law”
                                                 to paper ballots   used
                                                 for absentee voting in
                                                 eleotions  employing
                                                 voting machines for
        Dear    Mr. Fuller:                      other balloting.
                  Reference 1s made to your          request    of recent
        date which reads In part as follows:
                        “The Commissioners t Court of Jefferson
                County has, by order duly passed, adopted
                voting machines for use in elections         in said
                            However, the Court propose8 to use
                i,bE?&llota       in rpbh eloatioar   for tha put-
                  oees of rbsentae voting.       As a rmult,    the
                P ollowlng   question her arisea. of whfob we
                re;ytfully       request the oplaioa of your of-
                      :
                      “Does the ‘Secret Ballot Law’ apply
                when paper ballots   are uaed in, absentee vot-
                lng in eleotlona   wherein voting mechines are
                employed for other balloting?”
                       ?ffatzyn 7, Article   2997a, Vernon18 Civil     Stat-
        ute8,     provlaes m part:
                       “In couatler  Ln which votia(l sachiaea
                are adopted for use, the authority charged
                with holding an eleation    shell within Its
                dlacretlon   determine w proper resolution
                and/or order whether or not voting mrohLnes
                shall be used for the casting of absentee
                votes at such electlon    . . S Should the
                authority charged with holding en election
                determine by such resolution     as above pro-
                vided, that absentee votes cast at such
                election   be cast by a paper ballot,    then,
Hon. Jep S. Fuller,       page 2   (V-974)


     and in such event, the authorfty charged
     with holding such election      shall provide
     a ballot for the casting of absentee votes
     as prescribed   and provided by the general
     laws applicable   to elections    and to absen-
     tee voting and those entitled       under the
     law shall cast their vote by such ballot
     under the laws applicable      to absentee vot-
     in&, o * .I’
             We next aall    your attention   to sectfons  6 and
7 of House Bill    35 , Acts    51st Legislature,    1949, Chap-
ter 329,   page 615 I Secret    Ballot Law) which read as fol-
lows :
            “8eotion 6 / The appropriate provisions
     of this Act shall also apply to absentee vot-
     ing, in which case the person castfng an ab-
     sentee ballot ahall not remove the detachable
     stub-fro*    the ballot.   After   the ballot has
     been prepared by the elector,       the elector
     nhall affix his signature       on the reverse side
     of the perforated     stub and then shall cast
     the ballot    as now provided by law,
            *Should %he elector  be unable to sign
     his name, he shall plaae the ballot face
     down so as not to expose the number of same
     and shall sign on the back of the perforated
     stub an ‘X. s The attestfng    officer shall
     ;rs;;.%e     the elector ls name on %he baok of
               e
            “The abeentee ballot   shall then be de-
     llvered fo the election     judge in the pPoper
     preoipat aa ie now provfded for Zn this title.
           “Before the election   judge deposits  an
     absentee ballot as elsewhere provided for In
     this title,   he shall detach from said ballot
     the perforated   stub and place it in the stub
     box.   If the name of the elector    does not ap-
     pear on the reverse side of aald perforated
     stub the election    judge shall write the name
     of the elector   on the back of said stub be-
     fore depositing   aa04 in the stub box.

             “Sec.   7.   The provisions     of this   Aot
     shall    not apply to eleotlona         in which vo%Lng
HOU,   Jep a* Fuller.,   page 3   (V-970)


       machines 6re used as ppovfded        for   elsewhere
       in this title i ”
          There appears      to be some oonfllct    be%ween the
PPoVlaioM  of the above      quo%& statute@;     h:wey,   ea
stated by the court., in     the cake of Hood v S ate, 133
Tex. 110, 126 S.W.2d 4      (1939):
              “It IS the aett’led lew tha$ statutea
       should be construed so as %o camy       out %&he
       legfslrtlve   intent,   and whan auoh intent fs
       owe rroertained,      It should be gfven effect,
       even though the literal     meaning of the words
       used %herefn Is no% followed.      Also ststutes
       should never be given a aonstruction      that
       leads to -uncer%afnty, fnjuatfoe    OF confusion
       If It fs possible     to eonatrue %hem otherwise.*
            If we should @on&r: dSecticln 7 of House Bill
357 (Secret Ballot LaF) ?.o mean that. ;>he appropriate
provisions    of that Aot have no applfeatFon to paper bal-
lots wed for all absentee vo%Fng fn eleatlons          employing
voting machinea for other balloting,      then &his would
lead to confusfon and uncertainty”       I% is definitely
provided in Seotlon 7 of Ar%fole 2997a (Votfng Machine
Law) that where paper ballots      are used for oaating all
absentee votes that “the authopfty charged with holding
such eleotlons    shall provfde a ‘ballot for the oeatiug
of absentee votes aa ppeseFibed end provided by the gea-
era1 laws eppleoebfe    to elso%i.ons and to absentee voting
end those entf%led nadep the law shall aas% %hefr vote
by such ballot    under the laws applfcable    to absentee vot-
ing.”    Moreover, the general Paws applloable      to absentee
voting have been emended by the apeaiffo       plsovleiona of
Section 6 of House Bill 357 (Secret Ballot Law) and the
other approprfate    provisions  of that Aat.
            After a careful   analysis of the forego&r&g rtat-
utes   and the above authority,    it la OUF opinion that the
appropriate   provisions  of the “Secret Ballot Law” are a -
plicable   to absentee voting in elections    Where  Paper be P -
lots are used for all absentee voting,     and voting mechilies
are employed for other balloting,
                            SUMMARY
             The appropriate  provisions of the “Se-
       cret Ballot Law” are applicable   to absentee
       voting in eleotiona   where paper ballots  are
                                                                  --   .




Hon. Jep 9. Fuller,   Page *   (v--o)


     ured for all absentee voting,  and votiw
     machines are employed for other balloting.
     seoe6, H.B.357, Acts 51st Leg.,1949, ch.
     329, p.615.
                                        Yours very truly,
                                 ATTORIKXGBRRRALOF TEXAS



JCD:bhsmw                        BY        J. C. Davfa,     JP.
                                                   As818tant




                                  APPROVEP